
	

113 HR 464 IH: To amend the Federal Election Campaign Act of 1971 to reduce the limit on the amount of certain contributions which may be made to a candidate with respect to an election for Federal office.
U.S. House of Representatives
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 464
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2013
			Mr. Capuano
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  reduce the limit on the amount of certain contributions which may be made to a
		  candidate with respect to an election for Federal office.
	
	
		1.Reduction in Contribution
			 Limits for Contributions to Individual Candidates
			(a)Reduction in
			 LimitSection 315(a)(1)(A) of the Federal Election Campaign Act
			 of 1971 (2 U.S.C. 441a(a)(1)(A)) is amended by striking $2,000
			 and inserting $1,000.
			(b)Application of
			 Indexing
				(1)In
			 generalSection 315(c)(1)(B) of such Act (2 U.S.C. 441a(c)(1)(B))
			 is amended by striking after 2002 and inserting after
			 2002 (or, in the case of the limitation established under subsection (a)(1)(A),
			 after 2016).
				(2)Determination of
			 base periodSection 315(c)(2)(B) of such Act (2 U.S.C.
			 441a(c)(2)(B)) is amended—
					(A)in clause (i), by
			 striking and at the end;
					(B)in clause
			 (ii)—
						(i)by
			 striking (a)(1)(A),, and
						(ii)by
			 striking the period at the end and inserting ; and; and
						(C)by adding at the
			 end the following new clause:
						
							(iii)for purposes of subsection
				(a)(1)(A), calendar year
				2015.
							.
					2.Effective
			 DateThe amendments made by
			 this Act shall apply with respect to elections occurring after December
			 2014.
		
